AO 245B (CASDRev.          02/18) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF CALIFORNIA
                                                                         \ S !JEC -1 pk;
                                                                                           3: 02
                UNITED STATES OF AMERICA
                           v.
                                                  JUDGMENT IN A CRIMINAL CASE
                                                  (For Offenses Committed On qr After November I,                                     �87)
                    MARCELO SADA (2)
                                                                                  Case Number:         3:18-CR-00688-MMA              \
                                                                                                                                       '
                                                                               Guadalupe Valencia
                                                                               Defendant's Attorney
REGISTRATION NO.                    69358298

D -
THE DEFENDANT:
lZl    pleaded guilty to count(s)             One of the Indictment.
       was found guilty on count(s)
D      after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title and Section   I Nature of Offense                                                               Count
       18:371; 18:981(A)(l)(C) and 982(A)(l) and 28:2461(C) - Conspiracy. Criminal Forfeiture                1




       The defendant is sentenced as provided in pages       2 through                    2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D      The defendant has been found not guilty on count(s)

 lZl    Count(s)       Remaining count                                                dismissed on the motion of the United States.

 lZI    Assessment :    $100.00 imposed

        JVTA Assessment*:      $
 D
         *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

 lZI    No fine                    lZl   Forfeiture pursuant to order filed                   8/13/2018                    ,   included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                                HON. MICHAEL M. ANELLO
                                                                                UNITED STATES DISTRICT JUDGE




                                                                                                                          3: 18-CR-00688-MMA
AO 245B(CASD Rev. 02/18) Judgment in a Criminal Case


DEFENDANT:                 MARCELO SADA(2)                                                         Judgment - Page 2 of2
CASE NUMBER:               3: 18-CR-00688-MMA


                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Twelve(12) months and One(!) day




 D      Sentence imposed pursuant to Title 8 USC Section l 326(b).
 [:gj   The court makes the following recommendations to the Bureau of Prisons:
              I.   Incarceration in the Western Region to facilitate family visitation.




 D      The defendant is remanded to the custody of the United States Marshal.


 [:gj   The defendant shall surrender to the United States Marshal for this district or at the designated institution:

        lZl                 by 12:00          P.M.              on    2/7/2019

        D      as notified by the United States Marshal.


        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
        Prisons:

        D      on or before

        D      as notified by the United States Marshal.

        D      as notified by the Probation or Pretrial Services Office.


                                                         RETURN

 I have executed this judgment as follows:


        Defendant delivered on



  at    ������
                                             , with a certified copy of this judgment.




                                                                     UNITED STATES MARSHAL




                                        By                    DEPUTY UNITED STATES MARSHAL




                                                                                                 3: l 8-CR-00688-MMA
